UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Form 10-Q x Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For The Quarterly Period Ended March 31, 2014 Commission File No. 0-9115 MATTHEWS INTERNATIONAL CORPORATION (Exact Name of registrant as specified in its charter) PENNSYLVANIA 25-0644320 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) TWO NORTHSHORE CENTER, PITTSBURGH, PA 15212-5851 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (412) 442-8200 NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of April 30, 2014, shares of common stock outstanding were: Class A Common Stock 27,345,111 shares PART I - FINANCIAL INFORMATION MATTHEWS INTERNATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollar amounts in thousands) March 31, 2014 September 30, 2013 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Deferred income taxes Other current assets Total current assets Investments Property, plant and equipment: Cost $ $ Less accumulated depreciation ) ) Deferred income taxes Other assets Goodwill Other intangible assets, net Total assets $ $ LIABILITIES Current liabilities: Long-term debt, current maturities $ $ Accounts payable Accrued compensation Accrued income taxes Customer prepayments Contingent consideration - Other current liabilities Total current liabilities Long-term debt Accrued pension Postretirement benefits Deferred income taxes Other liabilities Total liabilities SHAREHOLDERS’ EQUITY Shareholders' equity-Matthews: Common stock $ $ Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost ) ) Total shareholders’ equity-Matthews Noncontrolling interests Total shareholders’ equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 MATTHEWS INTERNATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollar amounts in thousands, except per share data) Three Months Ended Six Months Ended March 31, March 31, Sales $ Cost of sales ) Gross profit Selling and administrative expenses ) Operating profit Investment income Interest expense ) Other income (deductions), net ) Income before income taxes Income taxes ) Net income Net (income) loss attributable tononcontrolling interests 82 90 Net income attributable toMatthews shareholders $ Earnings per share attributable to Matthews shareholders: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 3 MATTHEWS INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (Dollar amounts in thousands) Three Months Ended March 31, Matthews Noncontrolling Interest Total Net income (loss): $ $ $ ) $ ) $ $ Other comprehensive income (loss), net of tax: Foreign currency translation adjustment ) ) 26 ) Pension plans and other postretirement benefits - - Unrecognized gain (loss) on derivatives: Net change from periodic revaluation ) - - ) Net amount reclassified to earnings - - Net change in unrecognized gain (loss) on derivatives ) - - ) Other comprehensive income (loss), net of tax ) ) ) Comprehensive income (loss) $ $ $ ) $ $ $ Six Months Ended March 31, Matthews Noncontrolling Interest Total Net income (loss): $ $ $ ) $ ) $ $ Other comprehensive income (loss), net of tax: Foreign currency translation adjustment ) ) 55 ) Pension plans and other postretirement benefits - - Unrecognized gain (loss) on derivatives: Net change from periodic revaluation ) - - ) Net amount reclassified to earnings - - Net change in unrecognized gain (loss) on derivatives - Other comprehensive income (loss), net of tax ) ) 55 ) Comprehensive income (loss) $ $ $ ) $ ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 MATTHEWS INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY for the six months ended March 31, 2014 and 2013 (Unaudited) (Dollar amounts in thousands, except per share data) Shareholders’ Equity Accumulated Additional Other Non- Common Paid-in Retained Comprehensive Treasury controlling Stock Capital Earnings Income (Loss) Stock interests Total Balance, September 30, 2012 $ ) $ ) $ $ Net income - ) Minimum pension liability - Translation adjustment - - - ) - 55 ) Fair value of derivatives - Total comprehensive income Stock-based compensation - Purchase of 354,040 shares of treasury stock - ) - ) Issuance of 279,745 shares of treasury stock - ) - - - Cancellations of 42,956 shares of treasury stock - - - ) - - Dividends, $.20 per share - - ) - - - ) Arrangement with noncontrolling interests Distributions to noncontrolling interests - ) ) Balance, March 31, 2013 $ ) $ ) $ $ Shareholders’ Equity Accumulated Additional Other Non- Common Paid-in Retained Comprehensive Treasury controlling Stock Capital Earnings Income (Loss) Stock interests Total Balance, September 30, 2013 $ ) $ ) $ $ Net income - ) Minimum pension liability - Translation adjustment - ) Fair value of derivatives - Total comprehensive income Stock-based compensation - Purchase of 108,605 shares of treasury stock - ) - ) Issuance of 281,231 shares of treasury stock - ) - - - Cancellations of 77,417 shares of treasury stock ) Dividends, $.22 per share - - ) - - - ) Distributions to noncontrolling interests - - ) ) Balance, March 31, 2014 $ ) $ ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 MATTHEWS INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollar amounts in thousands, except per share data) Six Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation expense Change in deferred taxes ) ) Gain on sale of assets ) ) Unrealized gain on investments ) ) Changes in working capital items ) ) Increase in other assets ) ) Increase (decrease) in other liabilities ) Increase in pension and postretirement benefits Other, net ) ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of assets 29 Acquisitions, net of cash acquired - ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from long-term debt Payments on long-term debt ) ) Payments of contingent consideration ) ) Proceeds from the sale of treasury stock Purchases of treasury stock ) ) Dividends ) ) Distributions to noncontrolling interests ) ) Net cash (used in) provided by financing activities ) Effect of exchange rate changes on cash Net change in cash and cash equivalents $ $ ) Non-cash investing and financing activities: Acquisition of equipment under capital lease $ $ - The accompanying notes are an integral part of these consolidated financial statements. 6 MATTHEWS INTERNATIONAL CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) March 31, 2014 (Dollar amounts in thousands, except per share data) Note 1.Nature of Operations Matthews International Corporation ("Matthews" or the “Company”), founded in 1850 and incorporated in Pennsylvania in 1902, is a designer, manufacturer and marketer principally of memorialization products and brand solutions.Memorialization products consist primarily of bronze and granite memorials and other memorialization products, caskets and cremation equipment for the cemetery and funeral home industries.Brand solutions include graphics imaging products and services, marking and fulfillment systems and merchandising solutions.The Company's products and operations are comprised of six business segments:Cemetery Products, Funeral Home Products, Cremation, Graphics Imaging, Marking and Fulfillment Systems and Merchandising Solutions.The Cemetery Products segment is a leading manufacturer of cast bronze and granite memorials and other memorialization products, cast and etched architectural products and is a leading builder of mausoleums in the United States.The Funeral Home Products segment is a leading casket manufacturer and distributor in North America and produces a wide variety of wood, metal and cremation caskets.The Cremation segment is a leading designer and manufacturer of cremation equipment in North America and Europe. The Graphics Imaging segment manufactures and provides brand management, printing plates, gravure cylinders, pre-press services and imaging services for the primary packaging and corrugated industries.The Marking and Fulfillment Systems segment designs, manufactures and distributes a wide range of marking and coding equipment and consumables, industrial automation products and order fulfillment systems for identifying, tracking, picking and conveying consumer and industrial products.The Merchandising Solutions segment designs and manufactures merchandising displays and systems and provides creative merchandising and marketing solutions services. The Company has manufacturing and marketing facilities in the United States, Mexico, Canada, Europe, Australia and Asia. Note 2.Basis of Presentation The accompanying consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information for commercial and industrial companies and the instructions to Form10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for fair presentation have been included. Operating results for the six months ended March 31, 2014 are not necessarily indicative of the results that may be expected for the fiscal year ending September 30, 2014. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company's Annual Report on Form 10-K for the year ended September30, 2013.The consolidated financial statements include all domestic and foreign subsidiaries in which the Company maintains an ownership interest and has operating control.All intercompany accounts and transactions have beeneliminated. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited), Continued (Dollar amounts in thousands, except per share data) Note 2.Basis of Presentation (continued) Reclassifications and Revision: Certain reclassifications have been made in these financial statements to adjust the effect of exchange rate changes on cash in the Consolidated Statement of Cash Flows for the six-month period ended March 31, 2013.Additionally, reclassifications have been made in these financial statements to adjust for bank overdrafts in the Consolidated Statement of Cash Flows for the six months ended March 31, 2013 and on the Consolidated Balance Sheet for the fiscal year ended September 30, 2013. Note 3.Fair Value Measurements Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.A three level fair value hierarchy is used to prioritize the inputs used in valuations, as defined below: Level 1:Observable inputs that reflect unadjusted quoted prices for identical assets or liabilities in active markets. Level 2:Inputs other than quoted prices included within level 1 that are observable for the asset or liability, either directly or indirectly. Level 3:Unobservable inputs for the asset or liability. The fair values of the Company’s assets and liabilities measured on a recurring basis are categorized as follows: March 31, 2014 September 30, 2013 Level 1 Level 2 Level 3 Total Level 1 Level 2 Level 3 Total Assets: Derivatives (1) $
